DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2020 has been entered.

Response to Amendment
The amendment of 10 June 2020 has been entered.
Disposition of claims:
	Claim 1 has been amended.

The amendment to claim 1 has overcome the particulars of the rejection of claims 1-12 under 35 U.S.C. 112(b) set forth in the last Office action. However, as outlined below, there remain indefiniteness issues with claim 1. Therefore, the rejection of claims 1-12 under 35 U.S.C. 112(b) has been revised.
The amendment to claim 1 has overcome the rejection of claims 1-4 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”) set forth in the last Office action; the rejection of claims 8, 10, and 12 under 35 U.S.C. 103 over Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”) in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the last Office action; the rejection of claim 9 under 35 U.S.C. 103 over Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”) in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the last Office action; and the rejection of claim 11 under 35 U.S.C. 103 over Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”) in view of Shi et al. (US 5935721) (hereafter “Shi”) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant's arguments, see the final three paragraphs of p. 15 of the reply filed 10 June 2020 regarding the rejections of claims 1-12 under 35 U.S.C. § 112 set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 1 has overcome the rejection.
Respectfully, the Examiner does not agree. While the particulars of the rejection of claims 1-12 under 35 U.S.C. 112(b) set forth in the last Office action have been overcome, there remain indefiniteness issues with the identification of the moieties being limited by the limitations following “the heterocyclic group included in A1 and A2” in the final 10 lines of claim 1, as outlined below.

Applicant’s arguments, see page 16 and the first 2 paragraphs of p. 17 of the reply filed 10 June 2020 with respect to the rejection of claims 1-4 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”) set forth in the last Office action; the rejection of claims 8, 10, and 12 under 35 U.S.C. 103 over Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”) in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the last Office action; the rejection of claim 9 under 35 U.S.C. 103 over Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”) in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the last Office action; and the rejection of claim 11 under 35 U.S.C. 103 over Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”) in view of Shi et al. (US 5935721) (hereafter “Shi”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Kim and Shi continue to be relied upon, they are relied upon to modify the teachings of a different reference.

Applicant's arguments, see the 3rd paragraph of p. 17 through the 3rd paragraph of p. 18 of the reply filed 10 June 2020 regarding the rejection of claims 1 and 5 under 35 U.S.C. 103 over Naraoka et al. (US 2012/0138918 A1) (hereafter “Naraoka”) in view of Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not have been motivated to substitute the carbazole group of Naraoka’s Compound CA2 with a benzothiazole or benzoxazole group based on the teaching of Yokoyama. Applicant argues that this is because the compounds of Yokoyama comprise two amino groups while Naraoka’s Compound CA2 comprises only a single amino group.
Respectfully, the Examiner does not agree.
As outlined below, Naraoka clearly teaches that the compounds having the structure of Naraoka’s Formula (15) (such as Naraoka’s Compound CA2) can generally be an aromatic heterocyclic group having 5 to 50 atoms.
While Naraoka does not specifically teach a benzothiazole or benzoxazole group as a substituent, Yokoyama teaches that these groups can be effectively be used in amine compounds that will be used as a capping layer material. Therefore, both benzothiazole and benzoxazole are aromatic heterocyclic groups having 5 to 50 atoms that were known to be aromatic heterocyclic groups that could be used in capping layer compounds at the time the invention was effectively filed. Furthermore, Yokoyama teaches that arylamine compounds comprising benzothiazole and benzoxazole have 
Applicant is correct that these teachings of Yokoyama are in the context of compounds comprising two amino groups. However, Naraoka teaches that both compounds having a single amino group and a compound having two amino groups are known to be useful as capping layer materials. Therefore, one of ordinary skill in the art would look to teachings relating to compounds having both a single amino group and two amino groups when modifying the teachings of Naraoka. 
Additionally, the physical and electronic effects of a benzothiazole or benzoxazole substituted phenyl ring on an amino group would be present in a compound comprising one amino group as well as in a compound comprising two amino groups. Therefore, one of ordinary skill in the art would recognize that a substituent that is useful and beneficial in a compound having two amino groups would also be useful and beneficial in a compound having two amino groups when modifying Naraoka’s Compound CA2. 
Therefore, for at least these reasons, the arguments are not found to be persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 6-7 of claim 1 recite “… a capping layer provided on, a surface opposite to a surface facing the organic material layers of surface of the first electrode and the second electrode, …”
In order to ease the reading of this limitation, it is suggested to rewrite the limitations. Specifically, the comma after the recitation of “… a capping layer provided on …” appears to be unnecessary.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Lines 9-10 of claim 8 recites “… a substituted or unsubstituted monovalent or higher pyren group …” This limitation should read “… a substituted or unsubstituted monovalent or higher pyrene group …”
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Line 2 of claim 9 recites “… Ar1 is a substituted or unsubstituted divalent pyren group …” This limitation should read “… Ar1 is a substituted or unsubstituted divalent pyrene group …””
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: The final 10 lines of claim 1 define the groups that “the heterocyclic group included in A1 and A2” can be. However, it is unclear if heterocyclic substituents of a group that is A1 are “included in A1” and if heterocyclic substituents of a group that is A2 are “included in A2”. Therefore, it is unclear if a heterocyclic substituent of the groups that can be A1 and A2 is limited by the final 10 lines of claim 1.
For the purposes of examination, the Examiner is interpreting the limitations following “the heterocyclic group included in A1 and A2” to limit a heterocyclic substituent of the groups that can be A1 and A2. 
Regarding claims 2-12: Claims 2-12 are rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 103022376 A—machine translation relied upon) (hereafter “Li”).
Regarding claims 1 and 3-4: Li discloses an organoluminescent device comprising a first electrode, a second electrode, one or more organic materials layers between the first electrode and the second electrode, and a capping layer provided one the second electrode {p. 6 line 22 through p. 7 line 19: Specifically a blue light-emitting device is disclosed on lines 10-19 where the antireflection layer is being equated with a capping layer.}.
The antireflection layer of Li is being equated with the instant capping layer.
The capping layer is provided on a surface opposite to a surface facing the organic material layers of the surfaces of the first electrode and the second electrode {p. 6 line 22 through p. 7 line 19: Specifically a blue light-emitting device is disclosed on lines 10-19 where the antireflection layer is being equated with a capping layer.}.
The capping layer includes the compound shown below {(p. 6 line 22 through p. 7 line 19: Specifically a blue light-emitting device is disclosed on lines 10-19 where the antireflection layer that is being equated with a capping layer comprises Li’s Compound F1.), (p. 2 line 18, Compound F1)}.

    PNG
    media_image1.png
    227
    1111
    media_image1.png
    Greyscale

Where Li’s Compound F1 is has the structure of the instant Chemical Formula 1, the instant Chemical Formula 8 or Chemical Formula 9, and the instant Chemical Formula 16 (in addition to other chemical formulas of claim 4 when b is 0).

Regarding claims 6-7: Li discloses all of the feature with respect to claim 1, as outlined above. 
Li further discloses that the organic material layer includes a light emitting layer, a hole transfer layer, and an electron transfer layer among others {p. 6 line 22 through p. 7 line 19: Specifically a blue light-emitting device is disclosed on lines 10-19 where the antireflection layer is being equated with a capping layer.}.

Regarding claims 10-11: Li discloses all of the feature with respect to claim 1, as outlined above. 
Li further discloses that the light emitting layer comprises ADN, which is 9,10-Di(naphtha-2-yl)anthracene, shown below {p. 6 line 22 through p. 7 line 19: Specifically a blue light-emitting device is disclosed on lines 10-19 where the antireflection layer is being equated with a capping layer.}.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama et al. (WO 2015/141421 A1—Machine translation relied upon) (hereafter “Ishiyama”).
Regarding claims 1, 3-4, and 6: Ishiyama discloses an organoluminescent device comprising a first electrode, a second electrode, one or more organic materials layers between the first electrode and the second electrode, and a capping layer provided one the second electrode {paragraph [0051] and Figure 1 describe a “micro OLED”. Element 20 is an organic EL element. The base layer, element 40, comprises the compound of the disclosure of Ishiyama. The base layer of Ishiyama is being equated with the instant capping layer.}.
An organic EL element comprises at minimum a first electrode, a second electrode, and one or more organic material layers between the first electrode and the second electrode wherein the one or more organic material layers at minimum comprises a light-emitting layer.
The base layer of Ishiyama is being equated with the instant capping layer.
The capping layer is provided on a surface opposite to a surface facing the organic material layers of the surfaces of the first electrode and the second electrode {Figure 1: The base layer, element 40, comprises the compound of the disclosure of Ishiyama. The base layer of Ishiyama is being equated with the instant capping layer.}.
The base layer of Ishiyama, which is being equated with the instant capping layer, is formed using the compound of the disclosure of Ishiyama {Figure 1: The base layer, element 40, comprises the compound of the disclosure of Ishiyama. The base layer of Ishiyama is being equated with the instant capping layer.}.
Ishiyama does not disclose a specific device comprising a compound having the structure of the instant Chemical Formula 1 in the layer being equated with the instant capping layer.
However, Ishiyama teaches that the chemical structures shown below can comprise the compound of the disclosure of Ishiyama {paragraphs [0037]-[0038]}.

    PNG
    media_image3.png
    475
    1347
    media_image3.png
    Greyscale

Where the compounds shown above have the structures of the instant Chemical Formula 1, the instant Chemical Formula 8 or Chemical Formula 9, and the instant Chemical Formula 16 (in addition to other chemical formulas of claim 4 when b is 0).
At the time the invention was effectively filed, it would have been obvious to have modified the organoluminescent device of Ishiyama by using one of the compounds of Ishiyama shown above to form the base layer of Ishiyama—which is being equated with .

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”).
Regarding claims 1, 3-4, and 6-7: Ma discloses an organoluminescent device comprising a first electrode, a second electrode, one or more organic materials layers between the first electrode and the second electrode, and a capping layer provided one the second electrode {Fig 58 as described in paragraphs [0062] and [0244]; The porous film of Ma is being equated with the instant capping layer.}.
The porous film of Ma is being equated with the instant capping layer.
The organic material layer includes a light emitting layer, a hole transfer layer, and an electron transfer layer among others {Fig 58 as described in paragraphs [0062] and [0244]}.
The capping layer is provided on a surface opposite to a surface facing the organic material layers of the surfaces of the first electrode and the second electrode {Fig 58 as described in paragraphs [0062] and [0244]; The porous film of Ma is being equated with the instant capping layer.}.
Ma does not disclose a specific device comprising a compound having the structure of the instant Chemical Formula 1 in the layer being equated with the instant capping layer.
However, Ma teaches that the porous film of Ma, which is being equated with the instant capping layer, can formed using one of the compounds shown below {paragraphs [0207]-[0211] and [0214]}.

    PNG
    media_image4.png
    513
    1290
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    654
    1294
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    477
    1325
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    491
    1322
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    550
    1334
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    478
    1327
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    903
    806
    media_image10.png
    Greyscale

Where compounds shown above have the structures of the instant Chemical Formula 1, the instant Chemical Formula 4, Chemical Formula 5, Chemical Formula 6,  Chemical Formula 8, Chemical Formula 9, or Chemical Formula 10, and the instant Chemical Formula 12 or Chemical Formula 16 (in addition to the other chemical formulas of claim 4 when b is 0).
At the time the invention was effectively filed, it would have been obvious to have modified the organoluminescent device of Ma by using one of the compounds of Ma shown above to form the porous film of Ma—which is being equated with the instant capping layer—based on the teaching of Ma. The modification would have been a combination of prior art elements according to known methods to yield predictable 

Regarding claim 2: Ma teaches all of the features with respect to claim 1, as outlined above.
Ma does not disclose a specific device comprising a compound having the structure of the instant Chemical Formula 1 in the layer being equated with the instant capping layer.
However, Ma teaches that the porous film of Ma, which is being equated with the instant capping layer, can formed using one of the compounds shown below {paragraphs [0207]-[0211] and [0214]}.

    PNG
    media_image4.png
    513
    1290
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    654
    1294
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    477
    1325
    media_image6.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have modified the organoluminescent device of Ma by using one of the compounds of Ma shown above to form the porous film of Ma—which is being equated with the instant capping layer—based on the teaching of Ma. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of one of the compounds shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”) as applied to claim 1 above, and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”).
Regarding claims 8, 10, and 12: Ma discloses all of the features with respect to claim 1, as outlined above. 
Ma does not disclose a device in which the light-emitting layer comprises a compound having the structure of the instant Chemical Formula A-1 or a compound having the structure of the instant Chemical Formula A-2.
However, Ma teaches that the light-emitting layer can comprise a host and a fluorescent light-emitting dopant {paragraphs [0230]-[0233]}
Kim teaches combinations of host materials and light-emitting dopant materials that when used in an organic light-emitting device provide devices with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan {(paragraph [12]: Kim teaches combinations of host materials having the structure of Kim’s formula 1 and light-emitting dopant materials having the structure of Kim’s formula 2.), (paragraph [26]: The combinations of host materials and light-emitting dopant materials when used in an organic light-emitting device provide devices with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan.)}.
Kim teaches that the host and light-emitting dopant can be the compounds shown below {paragraph [244]}.

    PNG
    media_image11.png
    194
    446
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    289
    284
    media_image12.png
    Greyscale

Where compound D-9 is a light-emitting dopant of Kim’s Formula 2 and compound H-26 is a host material of Kim’s Formula 1 {paragraph [244]}.
Compound D-9 has the structure of the instant Chemical Formula A-1 where: Ar1 is an unsubstituted divalent pyrene; r1 is 2; L3 is a direct bond; Ar2 is in each case an unsubstituted aryl group; Ar3 in each case is a substituted aryl group.
Compound H-26 has the structure of the instant Chemical Formula A-2 where: G1 through G8 are hydrogen; Ar4 is a substituted multicyclic aryl group; Ar5 is an unsubstituted monocyclic aryl group.
At the time the invention was effectively filed, it would have been obvious to have used the dopant and host compounds of Kim shown above as the dopant and host of the light-emitting layer of Ma, based on the teaching of Kim. The motivation for doing so would have been to use a combination of host material and light-emitting dopant material that when used in an organic light-emitting device provides a device with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan, as taught by Kim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”) as applied to claim 1 above, and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”).
Regarding claim 9: Ma discloses all of the features with respect to claim 1, as outlined above. 
Ma does not disclose a device in which the light-emitting layer comprises a compound having the structure of the instant Chemical Formula A-1.
However, Ma teaches that the light-emitting layer can comprise a host and a fluorescent light-emitting dopant {paragraphs [0230]-[0233]}. 
Kim teaches combinations of host materials and light-emitting dopant materials that when used in an organic light-emitting device provide devices with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan {(paragraph [12]: Kim teaches combinations of host materials having the structure of Kim’s formula 1 and light-emitting dopant materials having the structure of Kim’s formula 2.), (paragraph [26]: The combinations of host materials and light-emitting dopant materials when used in an organic light-emitting device provide devices with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan.)}.
Kim teaches that the light-emitting dopant can be the compound shown below {(paragraph [59]: The specific compounds of formula 2, which are the dopant materials, are compounds D-1 through D-84), (paragraph [61]: Compound D-8, shown below), (paragraphs [155]-[157]: Compound D-8), (paragraphs [239]-[240]: Table 1 shows compound D-8)}.

    PNG
    media_image13.png
    184
    336
    media_image13.png
    Greyscale
 
Compound D-8 has the structure of the instant Chemical Formula A-1 where: Ar1 is an unsubstituted divalent pyrene; r1 is 2; L3 is a direct bond; both Ar2 and Ar3 in each case a substituted aryl group.
At the time the invention was effectively filed, it would have been obvious to have used the dopant compound of Kim shown above as the light-emitting dopant of the light-emitting layer of Ma in combination with a host material of Kim, based on the teaching of Kim. The motivation for doing so would have been to use a light-emitting dopant material of Kim that when used in an organic light-emitting device in combination with a host material of Kim provides a device with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan, as taught by Kim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”) as applied to claim 1 above, and further in view of Shi et al. (US 5935721) (hereafter “Shi”).
Regarding claim 11: Ma discloses all of the features with respect to claim 1, as outlined above. 
Ma does not disclose a device in which the light-emitting layer comprises a compound having the structure of the Chemical Formula A-2.
However, Ma teaches that the light-emitting layer can comprise a fluorescent light-emitting material {paragraphs [0230]-[0233]}. 
Shi teaches organic electroluminescent devices comprising the compound shown below {(col. 2, lines 9-14: The disclosure of Shi teaches organic electroluminescent devices comprising 9,10-di-(2-naphthyl)anthracene derivatives.), (col. 6, lines 53-62: The disclosure of Shi teaches organic electroluminescent devices comprising 9,10-di-(2-naphthyl)anthracene derivatives having the structure of Shi’s formula 1.), (col. 8, lines 15-20: The 9,10-di-(2-naphthyl)anthracene derivatives having the structure of Shi’s formula 1 are exemplified by compounds 1 through 13.), (col. 8, Compound 1), (col. 53, lines 26-58: An example device in which the light-emitting layer consists of Compound 1)}.

    PNG
    media_image14.png
    382
    776
    media_image14.png
    Greyscale
 
[AltContent: textbox (Shi’s Compound 1)]

Compound 1 has the structure of the instant Chemical Formula A-2 where: G1 through G8 are hydrogen; both Ar4 and Ar5 are unsubstituted 2-naphthyl groups.
Shi teaches that 9,10-di-(2-naphthyl)anthracene derivatives when used in organic electroluminescent devices provide thermally stable, glassy, and highly fluorescent materials in a condensed thin film, which as a result, organic EL devices employing 9,10-di-(2-naphthyl)anthracene derivatives in the light-emitting layer produce a bright blue emission and long operational stability {col. 2, lines 55-63}.
At the time the invention was effectively filed, it would have been obvious to have used Shi’s Compound 1 as the material of the light-emitting layer of Ma, based on the teaching of Shi. The motivation for doing so would have been to use a material that when used in the light-emitting layer of an organic electroluminescent device provides a device with a bright blue emission and long operational stability resulting from the material forming a thermally stable, glassy, and highly fluorescent condensed thin film, as taught by Shi.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naraoka et al. (US 2012/0138918 A1) (hereafter “Naraoka”) in view of Yokoyama et al. (WO 2015/001726 A1—machine translation relied upon) (hereafter “Yokoyama”).
Regarding claims 1-7: Naraoka discloses an organic electroluminescent device comprising an anode, a hole transport layer, a light emitting layer, an electron transport layer, a cathode, and a capping layer {Fig. 1, paragraph [0038], paragraph [0087]}.
The capping layer is provided on a surface opposite to a surface facing the organic material layers of the surfaces of the first electrode and the second electrode {Fig. 1, paragraph [0038], paragraph [0087]}.
Naraoka teaches that the compound shown below can be the material of the capping layer {paragraphs [0134] and [0160]: Compound CA2, shown below, is used as the material of the capping layer.}.
[AltContent: textbox (Naraoka’s Compound CA2)]
    PNG
    media_image15.png
    883
    1337
    media_image15.png
    Greyscale

Naraoka does not teach a compound similar to Compound CA2 above having a structure of the instant Chemical Formula 1. Specifically, the compound does not comprise a benzoxazole or a benzothiazole.
However, Naraoka teaches that the material of the capping layer can be an arylamine compound having the structure of Naraoka’s formula (15), shown below {paragraph [0064] - formula (15)}.
[AltContent: textbox (Naraoka’s Formula (15))]
    PNG
    media_image16.png
    792
    1135
    media_image16.png
    Greyscale


Naraoka’s Compound CA2 has the structure of Naraoka’s formula (15) where: R60 through R65 are in each case hydrogen; x, y, and z are each 1; HAr60 and HAr61 are each hydrogen; HAr62 is carbazole.
Naraoka teaches that HAr62 can be an aromatic heterocyclic group having 5 to 50 atoms {paragraph [0064]}.
Yokoyama teaches organoluminescent devices comprising a capping layer provided one the second electrode {p. 4, line 29 through p. 5, line 2: Most specifically, p. 4, lines 29-34 describe the device.}
The capping layer is provided on a surface opposite to a surface facing the organic material layers of the surfaces of the first electrode and the second electrode {p. 4, line 29 through p. 5, line 2: Most specifically, p. 4, lines 33-34 describe the ordering of the layer of the device.}.
The materials that can be used in the capping layer includes compounds that comprise benzothiazole or benzoxazole groups {(p. 4, lines 33-35: The capping layer comprises a compound having the structure of Yokoyama’s formula (1).), (p. 4., lines 33-38: One of Ar1 through Ar4 of Yokoyama’s formula (1) must comprise a structural formula (B).), (p. 5, 22-41: Yokoyama’s structural formula (B) can be benzothiazole or benzoxazole.), (p. 8, final two lines of text: The compounds having the structure of Yokoyama’s formula (1) are exemplified by compounds (1-1) through (1-56), (pp. 10-11, Compounds 1-21 through 1-27, 1-29 through 1-30, and 1-42 through 1-50 comprise benzothiazole or benzoxazole groups)}.
Therefore, both benzothiazole and benzoxazole are aromatic heterocyclic groups having 5 to 50 atoms that were known to be aromatic heterocyclic groups that could be used in capping layer compounds at the time the invention was effectively filed. 
Furthermore, Yokoyama teaches that arylamine compounds comprising benzothiazole and benzoxazole have good thermal stability and high refractive index compared to arylamine compounds that do not comprise benzothiazole or benzoxazole {p. 17, lines 7-36}. 
Therefore, at the time the invention was effectively filed, one of ordinary skill in the art would have known that benzothiazole and benzoxazole groups would have been useful as functional groups in capping layer compounds.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Naraoka’s Compound CA2 by substituting a benzothiazole or benzoxazole group in place of the carbazolyl group, based on the teaching of Naraoka and Yokoyama. The substitution would have been one known element for another known element and would have led to predictable results, as taught by Naraoka and Yokoyama. See MPEP 2143(I)(B). Furthermore, the selection of a benzothiazole or benzoxazole group would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success, as taught by Yokoyama. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures (especially given that Yokoyama teaches that arylamine compounds comprising benzothiazole and benzoxazole have good thermal stability and high refractive index compared to arylamine compounds that do not comprise benzothiazole or benzoxazole) when producing compounds to be used to make an organic light-emitting device.
The resultant compound would have the structure of the instant Formula 1-12.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786